                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          No. 4:19-CR-00257-DGK-1
                                                 )
STEVEN M. EVANS,                                 )
                                                 )
       Defendant.                                )

 ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       On May 20, 2021, the Honorable Lajuana M. Counts, United States Magistrate Judge for

the Western District of Missouri, issued her Report and Recommendation, ECF No. 53,

recommending this Court enter an order “finding governmental interests are at stake in bringing

defendant Evans to trial so that the parties may proceed with a Sell hearing to determine whether

the defendant should be involuntarily medicated in an attempt to restore competency.” R&R 8.

       Defendant renews his objections to the Magistrate’s finding that important governmental

interests are at stake in bringing him to trial. Defendant is charged with eight counts, including

possessing a stolen firearm, possessing a firearm while under Court order, possessing a firearm

by an unlawful user or person addicted to a controlled substance, and possessing a controlled

substance.   Indictment, ECF No. 1.        Consistent with the Magistrate’s finding, after an

independent review of the record, this Court concludes there are important governmental

interests in restoring Defendant’s competency.

       The Court adopts the Report and Recommendation and orders the parties to proceed with

a hearing pursuant to Sell v. United States, 239 U.S. 166 (2003), to determine whether Defendant

should be involuntarily medicated to restore competency.
      IT IS SO ORDERED.

Date: June 24, 2021       /s/ Greg Kays
                          GREG KAYS, JUDGE
                          UNITED STATES DISTRICT COURT




                          2
